DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357) in view of Molterer (DE102006033708A1, translation provided by applicant).
Regarding claim 1, Gontarski teaches (figs. 1-5) a gate with an emergency opening device (10), comprising a gate panel (12) which is movable between an open and a closed position (paragraph 0033 lines 2-5), a primary motor (16) which drives said gate panel (12) under normal operation by way of a gate panel drive (14, paragraph 0033 lines 2-7), where the gate panel drive (14) is a gate panel shaft (fig. 1) which extends horizontally along a width of the gate panel (fig. 1), and an auxiliary motor (18) which is adapted to drive said gate panel during emergency operation (paragraph 0033 lines 9-26 teaches that should one motor fail, the other can move the panel alone, this is the emergency operation), characterized in that the auxiliary motor (18) is coupled by way of an auxiliary motor coupling (24) to said gate panel drive (14), and that each of said primary motor (16) and said auxiliary motor (18) are arranged at opposing ends (fig. 1) of said gate panel drive (14), where said auxiliary motor (18) is functionally and spatially separated (figure 1 shows the motors spacially separated, and paragraph 0033 lines 9-26 teaches that should one motor fail, the other can move the panel alone, making them functionally separated) from said primary motor (16). Gontarski does not teach the auxiliary motor connected to an emergency power supply that comprises an energy storage, and that the auxiliary motor can be coupled during emergency operation and decoupled during normal operation.
Molterer teaches (figures 1-2) an auxiliary motor (24) that is connected to an emergency power supply that comprises an energy storage (emergency power accumulator in paragraph 0013 of the translation provided by the applicant), and that the auxiliary motor (24) can be coupled (during power loss) and decoupled (paragraph 11 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled when there is no power loss and then coupled after this power loss when in emergency operation) by way of an auxiliary motor coupling (20) to a gate panel drive (paragraph 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski with a coupling device and emergency power supply that comprises an energy supply, as taught by Molterer, so that the auxiliary motor can be coupled and decoupled by way of auxiliary motor coupling during an emergency operation. This alteration provides the predicable and expected results of the auxiliary motor not being rotated until it is needed when a power loss occurs, thus reducing the load of the primary motor during normal operation.
Regarding claim 3, modified Gontarski does not teach that the primary motor can be decoupled from the gate panel drive by way of a primary motor coupling.
Molterer teaches (figure 2) a motor (24) that can be coupled and decoupled (paragraph 11 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled) by way of a motor coupling (20) to a gate panel drive (paragraph 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski with a coupling device, as taught by Molterer, so that the primary motor can be coupled and decoupled by way of primary motor coupling. This alteration provides the predicable and expected results of the primary motor not being rotated when the auxiliary motor is in use, thus reducing the load of the auxiliary motor.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357) in view of Molterer (DE102006033708A1, translation provided by applicant), and further in view of Giichi (JPS56167085A, translation provided by applicant).
Regarding claim 4, modified Gontarski does not teach a braking device which is adapted to hold said gate panel automatically in a position and to be released when powered by said emergency power supply.
Giichi teaches figures (1-2) a braking device (9) which is adapted to hold a shutter in a position when a power failure occurs (lines 29-31 and line 47 of the translation provided by applicant, shown below) and to be released by an emergency power supply (page 2, lines 32-34 of the translation provided by applicant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski with a braking device that that is able to hold the gate panel in position when a power failure occurs until the emergency power supply releases the brake, as taught by Giichi. This alteration provides the predictable and expected result of keeping the gate from shutting during power failure until the auxiliary motor is functioning, accidentally injuring someone or damaging property. 

    PNG
    media_image1.png
    436
    1168
    media_image1.png
    Greyscale

Regarding claim 5, modified Gontarski includes Giichi that teaches (figures 1-2) a braking device (9) that can be activated if an interruption of power to said braking device occurs and can hold said gate panel in the position (on lines 29-31 and line 47 of the translation provided by applicant, shown above).
Claims 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357) in view of Molterer (DE102006033708A1, translation provided by applicant), and Giichi (JPS56167085A, translation provided by applicant), and further in view of Hom et al. (US Patent 6920718).
Regarding claim 6, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5). Modified Gontarski does not teach that the controller activates the braking device.
Hom et al. teaches (figures 1-2) an emergency controller (29) which is adapted to detect a failure of said primary motor (column 3, lines 29-33, figure 1 shows that the sensor is directly connected to the controller) and to switch from the main power supply to the backup power supply (column 3 lines 29-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Gontarski so that the emergency controller switches from the main power supply (activating the braking device of Giichi from the modification in claim 4 above) to the backup power supply upon detection of failure of the primary motor. This alteration provides the predictable and expected result of a single component, the control, controlling all aspects of the emergency opening device, simplifying the design.
Regarding claim 7, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5). Modified Gontarski does not teach that the emergency controller is adapted to decouple said primary motor from said gate panel drive in the event of failure of said primary motor.
Molterer teaches (figure 2) a controller (switching device in paragraph 0011) adapted to couple and decouple a motor (24) by way of a motor coupling (20) to a gate panel drive (paragraph 11 teaches that an emergency controller (switching device) engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Gontarski, so that the emergency controller that is adapted to decouple the primary motor from the gate panel drive in the event of failure of the primary motor, as taught by Molterer.  This alteration provides the predicable and expected results of the primary motor not being rotated when the auxiliary motor is in use, thus reducing the load of the auxiliary motor.
Regarding claim 8, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5). Modified Gontarski does not teach that the emergency controller is adapted to couple said auxiliary motor to said gate panel drive in the event of failure of said primary motor. 
Molterer teaches (figure 2) a controller (switching device in paragraph 0011) adapted to couple and decouple a motor (24) by way of a motor coupling (20) to a gate panel drive (paragraph 11 teaches that an emergency controller (switching device) engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled, paragraph 20 teaches that the motor is now connected to the transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski, as modified above, with an emergency controller that is adapted to couple an auxiliary motor to a gate panel drive in the event of failure of the primary motor, as taught by Molterer.  This alteration provides the predicable and expected results of the auxiliary motor not being rotated until it is needed, thus reducing the load of the primary motor during normal operation.
Regarding claim 16, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5).  Modified Gontarski does not teach that the controller activates the braking device.
Hom et al. teaches (figures 1-2) an emergency controller (29) which is adapted to detect a failure of said primary motor (column 3, lines 29-33, figure 1 shows that the sensor is directly connected to the controller) and to switch from the main power supply to the backup power supply (column 3 lines 29-33). It would have been obvious to one of ordinary skill in the art to further modify Gontarski so that the emergency controller switches from the main power supply (activating the braking device of Giichi from the modification in claim 4 above) to the backup power supply upon detection of failure of the primary motor. This alteration provides the predictable and expected result of a single component, the control, controlling all aspects of the emergency opening device, simplifying the design.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Gontarski et al., teaches having at least two synchronized motors 16 and 18 operating together to open and close the door panel. Assuming arguendo that Gontarski et al. teaches a primary (16) and auxiliary motor (18), as interpreted by the Office, it does not teach an auxiliary motor that can be decoupled or an auxiliary motor (1) arranged in communication with an emergency power supply and (2) which is decoupled during normal operation and coupled during emergency situations, such as when the primary motor fails or is otherwise inoperable. Moreover, the primary motor can be decoupled when the auxiliary motor is coupled and operative.”
The examiner acknowledges that Gontarski et al. fails to teach that the auxiliary motor can be decoupled, or arranged in communication with an emergency power supply and which is decoupled  during normal operation and coupled during emergency situations, such as when the primary motor fails or is otherwise inoperable. Gontarski et al. also fails to teach that the primary motor can be decoupled when the auxiliary motor is coupled and operative. 
The combination in the claim 1 rejection above modifying Gontarski et al. with the teachings of Molterer is used to teach a coupling device and emergency power supply that comprises an energy supply, so that the auxiliary motor can be coupled and decoupled by way of auxiliary motor coupling during an emergency operation. The combination in the claim 3 rejection above is used to teach the primary motor can be decoupled from the gate panel drive by way of a primary motor coupling. All the limitations as claimed are taught by the combinations as found above.
	The applicant argues that “However, there is no motivation to modify Gontarski et al. in the manner relied on by the Office. See, MPEP § 2143.01; If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to  render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). 
Gontarksi et al. teaches the use of multiple motors, and notes in paragraph [0033] that "[u]tilizing at least two motors has the advantage of allowing for smaller motors to be used to vertically move larger door panels, thereby reducing the size of the motor, any door header or other components housing the motor, and the cost and complexity of the motor used to rotate the shaft and to vertically move the door panel." Gontarksi et al. teaches the use of multiple motors as the primary improvement over the prior art and as the solution to bulky counterweights or expensive and unsafe torsion springs. Modifying Gontarski et al. so that one of its motors is decoupled during normal operation would significantly modify the principal of operation of the described door assembly and also would negate the described benefits of having multiple motors. Thus rendering the described door assembly unable to solve the stated problem in the prior art. Accordingly, one skilled in the art would not seek to modify Gontarski et al. to have one of the motors decoupled during normal operation.”
	The examiner notes that the above modification would not render the described door assembly unable to solve the stated problem in the prior art, and that the proposed modification or combination of the prior art would not change the principle of operation of the prior art invention, nor render it unsatisfactory for its intended purpose. The examiner notes that the prior art (Gontarski et al.) states that each individual motor is capable of raising and lowering the entire door panel in case the other of the two motors fails (paragraph 0033 lines 9-26). The examiner affirms that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification for the predictable result of the auxiliary motor not being rotated until it is needed when a power loss occurs, thus reducing the load of the primary motor during normal operation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634